

116 HR 8918 IH: Reducing Obesity in Youth Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8918IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Cohen (for himself, Ms. Norton, Mr. Payne, Mr. Rush, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to promote healthy eating and physical activity among children.1.Short titleThis Act may be cited as the Reducing Obesity in Youth Act of 2020.2.Findings and purposes(a)FindingsCongress makes the following findings: (1)The COVID–19 pandemic has had serious impacts on the health and well-being of children and families.(2)Unemployment and poverty, likely exacerbated by business, school, and childcare closures, have all contributed to elevated levels of food insecurity, with an estimated 14,000,000 children in the United States not getting enough to eat. (3)Millions of children receive free or reduced-price meals through early childhood education programs, including school and early care and education programs such as childcare, Head Start, pre-kindergarten, and family childcare, making early childhood education an important setting for addressing food insecurity.(4)More than 30,000,000 children receive free or reduced-price meals on a daily basis, and access to both breakfast and lunch can provide some children with more than half of their daily caloric intake.(5)Due to financial instability during the COVID–19 pandemic, there is an increased likelihood of unhealthy weight gain among children as families shift to less costly, calorically-dense, shelf-stable foods, rather than fresh foods. (6)Research has shown that early childhood is an important time for developing dietary and physical activity behaviors that support health and well-being and that may help prevent obesity.(7)Children who are exposed to healthy foods early are more likely develop eating habits that promote healthy growth that can continue throughout childhood, and healthy eating can improve a child’s learning ability, potentially lead to higher academic performance, improve mental, social, and physical well-being, and contribute to increased self-esteem.(8)Research underscores the importance of physical activity in early childhood. It is not only essential for healthy weight maintenance, but also for practicing and learning fundamental gross motor skills and improving academic achievement. Furthermore, when children have the opportunity for adequate physical activity, they benefit physically, psychologically, and socially.(9)Nearly 20 percent (1 in 5) of 2-year-olds spend more than 2 hours of a typical day watching television or videos, and the Journal of the American Medical Association Pediatrics found that each incremental hour of watching television at age 2 is associated with corresponding declines in school engagement, math achievement, and weekend physical activity, and with increases in bullying by classmates, consumption of soft drinks and snacks, and body mass index at age 10.(10)A study published in the New England Journal of Medicine in 2014 found that a third of children with overweight in kindergarten had obesity by eighth grade. Almost every child with severe obesity remained that way, suggesting that efforts must start much earlier and focus more on the children at greatest risk.(11)A study published in the New England Journal of Medicine in 2017 estimates that over 50 percent of 2-year-olds today will be obese by 35 years of age.(12)A study examining the National Health and Nutrition Examination Survey published in 2018 found an increase in prevalence of childhood obesity in 2015 and 2016. Childhood obesity for children between 2 and 5 years of age increased from 9 percent to 14 percent, the highest increase since 1999.(13)In 2016, about 82 percent of United States preschool-aged children were in childcare, and most of their day was spent in sedentary activities.(14)Early care and education centers serve approximately 7,500,000 children birth through age 5 years but not yet in kindergarten, making the early childhood care and education setting an important one for promoting healthful habits.(15)More than 122,000 children in 12 States have benefitted from efforts to support healthier early care and education programs. This includes the provision of training and coaching for childcare providers and technical assistance to State agencies to integrate nutrition and physical activity best practices into existing State and local systems.(b)PurposesThe purposes of this Act are to—(1)establish a program that will enhance the training and knowledge of early care and education providers and influence practices, policies, and environments in early care and education settings to support healthy eating and physical activity for children ages birth through 5, including by addressing the growing threat of food insecurity;(2)provide support to States on ways to link early care and education programs to nutrition supports;(3)monitor progress of healthy eating and physical activity promotion in early care and education settings; and(4)identify emerging, and expand existing, approaches to engaging families and parents of children ages birth to 5 in healthy eating and physical activity.3.Healthy kids programTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:WHealthy Kids Program399OO.DefinitionsIn this part:(1)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.(2)Early care and educationThe term early care and education means programs and activities that serve children ages birth through 5 years either through in-home or out-of-home settings, including childcare programs, Head Start programs, family childcare, and pre-kindergarten programs.399OO–1.Grants(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Assistant Secretary for the Administration for Children and Families, shall award 5-year competitive grants to eligible entities to improve healthy eating and physical activity among children ages birth through 5 years in early care and education settings.(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—(1)be—(A)a nonprofit organization with expertise in early childhood health and childhood obesity prevention;(B)an institution of higher education or research center that employs faculty with relevant expertise and has expertise in training early care and education providers; or(C)a consortium of entities described in subparagraphs (A) and (B) that submit a single application to carry out activities under the grant jointly; and(2)submit to the Director an application at such time, in such manner, and containing such information as the Director may require.(c)Use of funds(1)In GeneralAn entity shall use amounts received under a grant under this section to work directly with implementing partners, which may include States, territories, Indian Tribes, municipalities, and nonprofit organizations, to—(A)create sustainable programs to train early care and education providers through direct coaching and peer-learning, access to quality technical assistance, and professional development opportunities that are focused on healthy eating, physical activity, and addressing food insecurity;(B)build State capacity through training, technical assistance, and resources to integrate the promotion of healthy eating and physical activity into existing early care and education programs, systems, and initiatives, including helping to link early care and education programs with existing resources for nutrition supports; and(C)test innovative or evidence-informed approaches to engage families of children ages birth to 5 years served in early care and education programs participating in this grant.(2)Implementing partnersIn selecting States, territories, Indian tribes, municipalities, or nonprofit organizations to be implementing partners under a grant under this section, a grantee shall ensure that such partners—(A)serve populations that are racially, ethnically, socioeconomically, and geographically diverse; and(B)represent a mix of rural and urban settings.(3)National independent evaluatorFrom the amounts appropriated to carry out this section, and prior to awarding any grants under paragraph (1), the Director shall enter into a contract with an external entity to create a single, uniform process to—(A)ensure that entities that receive grants under paragraph (1) comply with the requirements of this section; and(B)evaluate the outcomes of the grant activities carried out by each participating entity.(d)Tracking State progressThe Director may use amounts appropriated under subsection (f)(2) to enter into contracts with, or award grants to, institutions of higher education, nonprofit organizations, or other entities with relevant monitoring and surveillance expertise, for purposes of—(1)tracking State progress in obesity prevention policies and practices of early care and education programs in States where grantees are present; and (2)measuring changes in food security within exposed groups.(e)ReportNot later than 1 year after the completion of the programs and activities funded under grants awarded under this section, the Secretary shall submit to Congress, and all appropriate agencies, a report concerning an evaluation of the results of such programs, activities, and surveillance, including best practices, and lessons derived from the experiences of grantees with respect to reducing and preventing food insecurity and obesity and overweight among children ages birth through 5 years in the early care and education settings.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$4,500,000 for each of fiscal years 2022 through 2026; and(2)$1,700,000 for fiscal year 2022, to be used to track State progress in obesity prevention policies and practices of early care and education programs in a sentinel set of States as provided for in subsection (d)..